DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/1/2021 was considered by the examiner.
Drawings
The drawings received on 12/1/2021 have been accepted by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 12-13, 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 5, 12, 18, it is unclear how the first region is being exposed or what the process of exposing entails.  Clarification is required. 
Regarding Claims 6, 13, 19, the limitations drawn to storing a first chunk of the first object in the first region and a second chunk of the first object in the second region renders the claim indefinite because it contradicts the teachings of independent claims 1, 8, 15; wherein the independent claims teach that the entire object is being stored in the first region.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, 9, 11, 15, 16, 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Somasundaram al. [US 2020/0034063].
Claim 1, Somasundaram et al. discloses an apparatus comprising a processor and a memory, wherein the memory includes programmed instructions that, when executed by the processor, cause the apparatus to [claim 9, preamble]: store a first object and a second object in a first region based on the first object and the second object having a first policy, wherein a virtual disk includes the first region; and store a third object in a second region based on the third object having a second policy, wherein the virtual disk includes the second region [storage of objects within virtual disk partitions, par. 0015 and 0017].
Claim 2, Somasundaram et al. discloses the apparatus of claim 1, wherein the memory includes the programmed instructions that, when executed by the processor, further cause the apparatus to: perform a policy action on the first region in accordance with the first policy [enforcement of storage profile or policy, par. 0015].
Claim 4, Somasundaram et al. discloses the apparatus of claim 1, wherein the memory includes the programmed instructions that, when executed by the processor, further cause the apparatus to: partition the virtual disk into the first region and the second region [par. 0017; portions/partitions/stripes of the virtual disk].
Claims 8, 9, 11, 15, 16, 17 are rejected using the same rationale as Claims 1, 2,4 above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Somasundaram et al. [US 2020/0034063] in view of Wang et al. [WO 2022062777].
Claim 3, Somasundaram et al. discloses the apparatus of claim 2. Somasundaram et al. does not teach but Wang et al. discloses the policy action includes to delete each object in the first region in response to determining that an expiration date of the first region has elapsed [end of page 4, beginning of page 5, see translated document and page 6, description of S332 and S331].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings to Somasundaram et al. to include the deleting of expired objects as disclosed by Wang et al. since doing so frees resources otherwise being taken up by unnecessary data.
Claim 10 is rejected using the same rationale as Claim 3.
Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Somasundaram et al. [US 2020/0034063] in view of [JP2015-531920A].
Claim 7, Somasundaram et al. discloses the apparatus of claim 1. Somasundaram et al. does not teach but [JP2015-531920A] discloses the memory including the programmed instructions that, when executed by the processor, further cause the apparatus to: identify an outstanding write associated with the first region; and delete the outstanding write from the first region [Page 6 first paragraph; …notification received, the corresponding write transaction is deleted from the set of outstanding write transactions].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings to Somasundaram et al. to include the deleting of outstanding write operations when such operations are no longer relevant since doing so frees resources otherwise being taken up by irrelevant transactions.
Claims 14 and 20 are rejected using the same rationale as Claim 7.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIDYS ROJAS/           Primary Examiner, Art Unit 2133